Mr. Justice Hutchison
delivered the opinion of the Court.
Appellant’s first contention is that the confirmation of a composition entered into by a bankrupt with his creditors (notwithstanding the opposition of one of such creditors, who subsequently accepted a pro-rata payment) released the sureties of the said bankrupt from all liability for the unpaid balance of an obligation held by the opposing creditor; plaintiff herein. The district court did not err in deciding; this question adversely to appellant. 7 C. J. 346, sec. 598; Easton Furniture Manufacturing Co. v. Caminez, 146 App. Div. 436; Stauffer, Eshleman Co. v. Abington Hardware & F. Co., 131 La. 715; Myers v. International Trust Co., 273 U. S. 380.
The second contention of appellant raises a question of novation.
As developed by the pleadings and proof it was primarily a question of intention and of fact. We find no such manifest error in the weighing of the evidence on this point as to require a reversal.
The judgment appealed from must be affirmed.